Citation Nr: 1103134	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from October 2000 to 
April 2001 and February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  By way of the May 2008 rating decision the RO granted 
the Veteran service connection and an initial rating of 10 
percent for her service-connected PTSD.  

The Board notes that in January 2010 and February 2010 the 
Veteran filed additional lay statements in support of her claim 
in January and February of 2010.  These submissions constitute 
argument in support of the appeal and are accordingly not subject 
to the provisions of 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since January 31, 2007, the Veteran's PTSD is shown to be 
manifested by depressed mood, anxiety, and chronic sleep 
impairment; however, there is no evidence that the Veteran's PTSD 
is manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of judgment; or impaired abstract thinking.






CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 
9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware that the January 2008 letter concerned the 
Veteran's initial service connection claim, not the higher rating 
claim.  However, the current appeal arose upon the grant of 
service connection in May 2008.  The question of whether a 
further VCAA letter for such a "downstream" issue is required 
was addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the General 
Counsel held that, in such circumstances, a Statement of the Case 
was required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of the 
Case was met in January 2009. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the RO informed the Veteran of the 
disability rating and effective dates in the January 2008 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in February 2008.  The Board finds that the VA 
examination is adequate since the medical findings are stated in 
terms conforming to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of her right to a hearing before the RO 
and/or before the Board, but she waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim.

II. Analysis

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).   Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.  

In May 2008 the RO granted the Veteran service connection for 
PTSD with an initial 10 percent disability rating effective 
January 31, 2007; the date of the Veteran's informal claim.  The 
original grant of service connection was for PTSD, claimed as 
PTSD, anxiety, and insomnia.

The RO has assigned the Veteran's PTSD disability ratings 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (reflecting service connection for 
PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder 
shall be evaluated "based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms. However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002). 

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)). 

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's 
PTSD is currently rated as 10 percent disabling since January 31, 
2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 10 percent is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

To warrant a 50 percent rating under that code, the evidence must 
show occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

To warrant the next higher (70 percent) rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-IV); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the disability 
rating VA assigns; rather, it is one of the medical findings 
employed in that determination.

The medical evidence shows a number of GAF scores have been 
assigned during the pendency of this claim.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  An examiner's 
classification of the level of psychiatric impairment, by words 
or by a score, is to be considered but is not determinative of 
the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 
1995).  A GAF score, however, is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

A review of the Veteran's claims file reveals that she has been 
assigned GAF scores of 65 and 70.  GAF scores between 61 and 70 
reflect some mild symptoms (e.g. depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

The Board finds that after a review of the Veteran's claims file 
that by granting the Veteran the benefit of doubt, a rating of 30 
percent is warranted since January 31, 2007.  The Board finds 
that the evidence of record more closely approximates symptoms 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks and not by occupational and social 
impairment with reduced reliability and productivity.  

The Veteran's problems with insomnia are well-documented in a 
January 2007 VA psychology consult and in her May 2008 VA 
examination report.  Specifically, the Veteran stated that she 
remembered experiencing a nightmare once a week and she awoke 
three to four times a night in a sweat; this was also reiterated 
in the Veteran's personal statement and the statements made my 
her mother in law and brother in law.  It was noted that she 
avoided talking about her experiences, she avoided her family and 
friends, was emotionally numb, and was socially withdrawing from 
people; this was reinforced by statements from her mother in law 
and brother in law.  At the Veteran's January 2007 VA psychology 
consult it was noted that she was irritable, jumped a lot and her 
triggers were helicopters and hamburger meat; the hamburger meat 
reminded her of bodies she saw and the odor was also a trigger.  
At the Veteran's May 2008 VA examination it was reported that she 
was on medication to help with her anger and irritability but she 
was still hypervigiliant, startled easily, and had feelings of 
extreme fear, horror, and helplessness.  

At her May 2008 VA examination, the Veteran reported that she was 
in school to become a teacher, was currently working as a 
substitute teacher,  and it was working out well though she had 
some anxiety.  In the Axis IV diagnosis the VA examiner stated 
that the Veteran appeared to be functioning fairly well in school 
and occupational settings.  In a statement received in January 
2010, the Veteran expressed her concern that she would lose it at 
work, that people would find out about her life and experiences, 
and that it would result in losing her job.  

The Board also notes that a February 2008 treatment note 
indicates that the Veteran had unresolved issues that dealt with 
abuse as a child.  While she received an Axis I diagnosis of 
PTSD, she also received an Axis IV diagnosis of "unresolved 
abuse issues causing problems related to primary support system, 
social environment; poor coping skills."  The Board notes that 
it is precluded from differentiating between the symptomology 
attributable to a nonservice-connected disability and a service-
connected disability in the absence of medical evidence that does 
so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

After a review of the Veteran's claims file, including the above 
reported examination, the Board finds that, since the grant of 
service connection, the Veteran's symptoms are manifested by 
depressed mood, anxiety, and chronic sleep impairment.  These 
symptoms represent occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, and, therefore, she 
meets the criteria for a higher initial rating of 30 percent.  

The Board finds that the preponderance of the evidence does not 
reflect flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
judgment; or impaired abstract thinking.  The May 2008 VA 
examiner specifically stated that there was no evidence of 
delusions, suicidal ideations, or hallucinations.  Therefore, the 
Veteran does not have evidence of occupational and social 
impairment with reduced reliability and productivity and does not 
warrant a higher rating of 50 percent.  This disability picture 
is consistent throughout the appeal period, and a staged rating 
under Fenderson is not warranted.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected disorder.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The criteria for extra-
schedular evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  38 
C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  
The file does not show, and the Veteran has not alleged, that the 
criteria for extra-schedular rating apply to the service-
connected PTSD.  In fact, the Veteran's claims file revealed that 
she working as a school teacher and that though her students did 
act as triggers sometimes she was still able to hold her job.   
Therefore, the Board finds that an extra-schedular rating is not 
applicable.   

Finally, given that the Veteran is working at the current time, 
this case does not raise a claim for a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

In sum, the Board finds that a review of the Veteran's VA 
examination, VA treatment notes, private treatment notes, her own 
statements, and statements submitted by her mother in law and 
brother in law, and by granting the Veteran the benefit of the 
doubt, her PTSD is manifested occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Therefore, 
an initial rating of 30 percent for the Veteran's PTSD, since 
January 31, 2007, is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial evaluation of 30 percent for PTSD is granted, subject 
to the regulations governing the payment of VA monetary benefits.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


